Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 3/15/2021.
2.	Claims 1, 2, 5-9, 11, 13, 14 and 20-29 are pending in this application. Claims 1, 8 and 14 are independent claims. In the instant Amendment, claims 1, 8, 9, 13-14 and 22-23 were amended, claims 4, 12 and 18 were canceled and claims 26-29 were added. This action is made Non-Final.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 5-6, 8, 11, 14, 20-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al (“Zimmermann” US 2016/0149790) in view of Cifteli et al (“Cifteli” US 2016/0085398) and further in view of Thinguldstad et al (“Thinguldstad” US 2018/0219807).

Regarding claim 1, Zimmermann discloses a system, comprising: 
a client instance hosted by a platform, wherein the client instance is configured to support access to data stored on the platform; and a configuration management database (CMDB) configured to support management of a virtual machine of the client instance using a service application accessed via a client device, wherein the service application is configured to perform operations (see figs 2 and 5; also see paragraphs [0028]). 
While Zimmermann teaches monitoring IT devices and interacting with virtual machines and intelligent agents (see paragraphs [0018] and [0028]), the reference does not explicitly disclose providing a chat interface of the service application in response to an input selection via the client device, wherein the chat interface places the client device in communication with a virtual agent of the service application; providing, via the chat interface, a list of selectable topic descriptors representing a plurality of information technology (IT) management topics associated with the management of the virtual machine; receiving, via the chat interface, a selection of a topic descriptor from the list of selectable topic descriptors, and in response, determining a plurality of IT management operations associated with a particular topic represented by the selected topic descriptor, wherein the plurality of IT management operations comprise 

However, Cifteli discloses a service application accessed via a client device, wherein the service application is configured to perform operations comprising: (see figs 7 and 8 and paragraphs [0074]-[0080] “The user device 802 can communicate with one or more application services 820, e.g., for user application services/servers 808 or other information and data processing services”);
providing a chat interface of the service application in response to an input selection via the client device, wherein the chat interface places the client device in communication with a virtual agent of the service application (see figs 7 and 8 and paragraphs [0074]-[0080] “Chat clients existing on user devices connect to one or more user services… for message passing between chat clients 802 and smart bubble agents 804…”);
providing, via the chat interface, a selectable topic descriptor re(see figs 5A and 5B; “set house temperature”) associated with the management of the IT resources (Examiner notes that Applicant’s specification teaches IT resources can be computing devices, database applications, custom applications, servers, storage devices, 
receiving, via the chat interface, selection of a topic descriptor, and in response, determining operations associated with a particular topic represented by the selected topic (see figs 5A and 5B; “set house temperature”), wherein the plurality of operations comprise management operations associated with the management of the IT resources (Examiner notes that Applicant’s specification teaches IT resources can be computing devices, database applications, custom applications, servers, storage devices, applications and/or other computing based services (see paragraphs [0003] and [0004]) see paragraph [0075] “A user application service/server 808 provides…user data storage/retrieval”);
providing, via the chat interface, a selectable operation descriptor, wherein the selected operation descriptor represents a particular operation (see figs 5A and 5B; also see paragraph [0060] “manipulate the slider interface to configure the temperature of the home”); 
receiving, via the chat interface, a selection of an operation descriptor, wherein the selected operation descriptor represents a particular operation (see figs 5A and 5B; also see paragraph [0060] “manipulate the slider interface to configure the temperature of the home”); and
performing, via the service application, the particular operation (see figs 5A and 5B; also see paragraph [0062] “the home automation agent will then act upon the message to adjust the thermostat to change the temperature as requested.”). Therefore, 

Moreover, Thinguldstad discloses that it is well known in the art to display a list of topics (see fig 2, 225) in response to a user request for help (see fig 2, 210). In one example, in response to user’s request for help, a list of selectable topics are displayed (see paragraph [0041] “the chatbot may ask a question, and provide a plurality of possible answers for the user to select among. For example, the chatbot may ask "Can I help you today?" and may identify "Hardware," "Policy and Procedures," and "Other" as fixed responses”), and in response to selection of one the topics, a list of operations are displayed (see paragraph [0042] “the chatbot may ask one or more follow-up questions. For example, in the example above, after the user identifies "Hardware" as the issue, the chatbot may ask "What kind of hardware issue are you having?" and may provide options such as "Printer," "Monitor," and "Other" as options for the user to select”). In a separate embodiment, Thinguldstad further discloses the chatbot application can assist user with thermostat issues (see paragraph [0054]). Therefore, it would have been obvious to an artisan before the effective filing date of the present invention to include Thinguldstad’s teachings of presenting selectable data to user in list form in Cifteli’s user interface as a well-known alternative to user typing data in a search box. One would have been motivated to do so in an effort to provide an automated conversational dialog with user to better anticipate and identify user intent. 

Regarding claim 2, Cifteli discloses wherein the service application is configured to provide a chat icon on the client device, wherein the input selection comprises a user selection of the chat icon (see fig 5B, 550A and paragraph [0064]).

Regarding claim 5, Thinguldstad discloses wherein the service application is configured to: receive, via the chat interface, an input text string form the client device; and in response to the input text string, determine the list of selectable topic descriptors based on the input text string (see claim 1 above where displaying a list of topics in response to a user request for help is discussed).

Regarding claim 6, Cifteli discloses wherein the virtual agent is a programmed routine or module of the service application configured to automatically communicate via the chat interface via text-style messages (see figs 7 and 8 and paragraphs [0074]-[0080] “Chat clients existing on user devices connect to one or more user services… for message passing between chat clients 802 and smart bubble agents 804…”).

	Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 11, Cifteli discloses wherein receiving the selection of the topic descriptor, receiving selection of the operation descriptor, or both, comprise receiving a text-based input via the chat interface (see figs 7 and 8 and paragraphs [0074]-[0080] 

Claim 14 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 20, Cifteli discloses determining an identity of a user of the client device (see paragraphs [0075] “A user application service/server 808 provides user authentication, registration, login, security, and user data storage/retrieval.”).

Regarding claim 21, Cifteli discloses determining the list of selectable topic descriptors based at least in part on the identity of the user (see paragraphs [0075] “A user application service/server 808 provides user authentication, registration, login, security, and user data storage/retrieval.”), wherein different user identities are provided different selectable topic descriptors (inherent feature since users register different devices that require different control functions).

Regarding claim 22, Cifteli discloses wherein the plurality of IT management operations associated with the particular topic is determined based at least in part on the identity of the user (see paragraphs [0075] “A user application service/server 808 provides user authentication, registration, login, security, and user data storage/retrieval.”), wherein different user identities are provided different IT 

Regarding claim 23, Cifteli discloses wherein the set of virtual machines associated with the particular operation is determined based at least in part on the identity of the user (see paragraphs [0075] “A user application service/server 808 provides user authentication, registration, login, security, and user data storage/retrieval.”), wherein different user identities are provided different sets of virtual machines associated with the particular operation (inherent feature since users register different devices that require different control functions).

Claims 24 and 25 are similar in scope to claim 14 and are therefore rejected under similar rationale.

Regarding claim 26, Cifteli discloses wherein the virtual machine comprises a virtual database server (see fig 8, 808 and paragraph [0081]).

Regarding claim 27, Cifteli discloses wherein the virtual machine comprises a virtual application server comprising one or more applications managed by the service application (see fig 8, 808 and paragraph [0081]).

.

5.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann, Cifteli and Thinguldstad in view of Palakovich et al (“Palakovich” US 2016/0099892).

Regarding claim 7, Zimmermann does not expressly disclose upon receiving a user input, the service application is configured to place the client device in communication with a live agent.
However, Palakovich discloses upon receiving a user input, the service application is configured to place the client device in communication with a live agent (see paragraph [0039]; e.g., a conversation started with a virtual agent can be transferred to a live agent). It would have been obvious to an artisan before the effective filing date of the present invention to include Palakovich’s teachings in Zimmermann’s user interface in an effort to provide a more user-friendly interface that allows user chat conversations to be quickly and easily passed to a live chat agent when further assistance is required.

Regarding claim 9, Zimmermann does not expressly disclose wherein the service application is configured to: provide a topics icon on the chat interface in response to 
However, Palakovich discloses wherein the service application is configured to: provide a topics icon on the chat interface in response to the chat interface being invoked, and provide a plurality of topic descriptors on the chat interface in response to a selection of the topics icon (see paragraph [0025] “selecting a queue based upon a ‘topic’ indicated by the user when initiating the chat (e.g., via a user interface input element such as a text box or drop-down menu), etc.”). It would have been obvious to an artisan before the effective filing date of the present invention to include Palakovich’s teachings in Zimmermann’s user interface in an effort to provide a more user-friendly interface that allows user to intuitively access support features.

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann, Cifteli and Thinguldstad in view of Cunningham et al (“Cunningham” US 2006/0026245).

Regarding claim 13, Zimmermann does not expressly disclose wherein the service application is configured to provide via the service application, a notification indicator on the chat icon to indicate unread communication displayed on the chat interface.
However, Cunningham discloses wherein the service application is configured to provide via the service application, a notification indicator on the chat icon to indicate unread communication displayed on the chat interface (see paragraph [0036]; e.g., the .

7.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann, Cifteli and Thinguldstad in view of Eicken et al (“Eicken” US 2014/0317701).

	Regarding claim 28, Zimmermann does not expressly disclose wherein the operations further comprise determining a subset of the plurality of IT management operations based at least in part on identification of a user identity of a plurality of user identities associated with the client instance, wherein the user identity comprises permissions for the subset of the plurality of IT management operations, wherein different user identities of the plurality of user identities comprise different permissions for the plurality of IT management operations, and wherein the list of selectable operation descriptors represents the subset of the plurality of IT management operations.

However, Eicken discloses wherein the operations further comprise determining a subset of the plurality of IT management operations based at least in part on identification of a user identity of a plurality of user identities associated with the client instance, wherein the user identity comprises permissions for the subset of the plurality of IT management operations, wherein different user identities of the plurality of user .


Response to Arguments
8.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Azmoon (US 10,740,568).
	Franco et al (US 2013/0042003).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174